NUMBER 13-22-00083-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                        IN RE FORD MOTOR COMPANY


                       On Petition for Writ of Mandamus.


                                       ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      On March 4, 2022, relator Ford Motor Company filed a petition for writ of

mandamus through which it asserts that the trial court erred by ordering it to “admit or

object to the authenticity of tens of thousands of documents produced during discovery

when [real party in interest Nancy Coll] has not yet provided actual notice of the

documents actually intended for use.” See TEX. R. CIV. P. 193.7 (regarding the self-

authentication of documents produced in response to written discovery). Relator also filed
an unopposed emergency motion for stay through which it seeks to stay the trial court’s

order of February 16, 2022 regarding this issue.

       The Court, having examined and fully considered the unopposed emergency

motion for stay, is of the opinion that it should be granted. Accordingly, we grant relator’s

unopposed emergency motion for stay, and we stay the trial court’s order of February 16,

2022 pending resolution of this original proceeding. See TEX. R. APP. P. 52.10(b) (Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”). The Court requests that the real party in interest, Coll, or any others whose

interest would be directly affected by the relief sought, including but not limited to Celia

Coronado, file a response to the petition for writ of mandamus on or before the expiration

of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                        PER CURIAM


Delivered and filed on the
4th day of March, 2022.




                                              2